Citation Nr: 0613805	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a lateral 
meniscectomy of the left knee, with osteoarthritis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury, on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 2001 and November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In May 2001, the RO denied an 
increased rating for the veteran's lateral meniscectomy of 
the left knee, with osteoarthritis.  In November 2004, the RO 
granted entitlement to service connection for residuals of a 
right knee injury and assigned an initial evaluation of 10 
percent.  

In June 2002, the veteran appeared at the Albuquerque RO and 
testified before a Decision Review Officer (DRO).  A 
transcript of the hearing is of record.  

In June 2003 and April 2005, the Board remanded the case for 
additional development.  The matter was returned to the Board 
in March 2006 for final appellate consideration.


FINDINGS OF FACT

1.  The veteran's lateral meniscectomy of the left knee, with 
osteoarthritis, results in flexion limited to 130 degrees and 
extension to 0 degrees with complaints of pain, and no 
laxity.

2.  Residuals of the veteran's right knee injury results in 
flexion limited to 120 degrees and extension to 0 degrees 
with complaints of pain, and no laxity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's lateral meniscectomy, with osteoarthritis, of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261.

2.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of the veteran's right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Court also held 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Id.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2005.  The veteran was told 
of the requirements to establish a successful claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  This letter also advised the veteran 
of the types of evidence needed to substantiate his claims 
for an increased rating for his left knee disability and for 
an evaluation in excess of 10 percent for his right knee 
disability.  

Although the timing of the July 2005 letter did not comply 
with the requirement that notice must precede adjudication, 
the notice letter cured the procedural defect.  The veteran 
had a meaningful opportunity to participate effectively in 
the processing of his claim as he had the opportunity to 
submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Indeed, the veteran 
did submit testimonial evidence at the June 2002 DRO hearing 
as well as additional medical evidence.  Furthermore, he was 
afforded VA examinations to determine the extent of his left 
leg disability and finally, by letter in July 2005, the 
veteran stated that he had no additional evidence to support 
his claim.  For these reasons, the veteran has not been 
prejudiced by the timing of the July 2005 VCAA notice.  
Therefore, the Board finds that the veteran has received 
sufficient VCAA notice in compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased rating and a higher 
initial rating but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran as to the effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for an increased rating and a 
higher initial rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the El 
Paso, Texas VA Medical Center (VAMC), IMC Fertilizer Inc., 
and Dr. William Baggs.  The veteran was afforded appropriate 
VA examinations.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.




Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Normal range of motion of the knee is 140 degrees of flexion 
and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.


Left Knee

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

Service connection for instability of the left knee, due to 
trauma, was granted in September 1966 with assignment of a 10 
percent disability evaluation.  Following a left knee lateral 
meniscectomy, the RO temporarily increased the disability 
evaluation to 100 percent from November 1974.  In February 
1975, at the termination of the temporary total rating, the 
RO assigned a disability evaluation of 10 percent for 
chondromalacia, left patella, with traumatic arthritis and 
lateral meniscectomy.  This disability rating remained in 
effect and unchanged until the veteran filed his claim for an 
increased evaluation in December 2000.  

In this case, the RO has evaluated the veteran's status post 
lateral meniscectomy with osteoarthritis as 10 percent 
disabling under Diagnostic Code 5010-5259.  Diagnostic Code 
5259 does not provide for a disability rating in excess of 10 
percent.  Diagnostic Code 5010 indicates that traumatic 
arthritis is to be evaluated as degenerative arthritis by 
applying Diagnostic Code 5003.  

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2005).  

Diagnostic Codes 5260 and 5261 are the appropriate diagnostic 
codes for limitation of motion of the knee.  Diagnostic Code 
5260 provides for a 0 percent evaluation where flexion of the 
leg is limited to 60 degrees; a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.

On VA examination in January 2001, the veteran had range of 
motion of the left knee from 0 degrees of extension to 112 
degrees of flexion.  VA treatment records showed left knee 
ranges of motion as follows:  from 0 to 120 degrees in June 
2000 and from 0 to 115 degrees in October 2003.  Measurements 
taken during a May 2004 VA examination indicate that the 
veteran's left knee had from 0 degrees of extension to 130 
degrees of flexion.  Therefore, the veteran's disability of 
the left knee does not meet the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or 5261, as applied 
under Diagnostic Code 5003.  There were no findings of 
flexion limited to 30 degrees or extension limited to 15 
degrees.  

Diagnostic Code 5003 also provides for a 20 percent 
disability rating where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Although the veteran is service connected for a disability of 
the right knee, x-ray evidence of arthritis is absent for any 
joint other than the left knee.  Furthermore, no evidence of 
record indicates that the veteran suffered any incapacitating 
exacerbations. Therefore, neither the criterion of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, nor the criterion of occasional incapacitating 
exacerbations has been met.  As such, a disability rating in 
excess of 10 percent under Diagnostic Code 5010 would not be 
appropriate.  

The Board now considers whether motion of the veteran's left 
knee has been limited by pain.  DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995); VAOPGCPREC 9-98 ( provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for traumatic arthritis under Diagnostic Code 
5010).  

The May 2004 VA examination report stated that the veteran 
had minimal pain or guarding on active or passive range of 
motion of his left knee.  Again, range of motion 
measurements, taken during this examination, reveal that the 
patient had 0 to 130 degrees of flexion and 0 degrees of 
extension.  Furthermore, the examiner stated that both the 
active and passive range of motion were the same and there 
was no change of range of motion with repetitive measurement.  
The Board acknowledges the veteran's subjective complaints of 
recurrent flare-ups of pain and worsening of pain with 
repeated activity.  Likewise, the Board is aware that the 
veteran states that he occasionally requires a cane to 
ambulate due to symptoms of excess fatigability and 
incoordination due to pain.  However, objective findings do 
not support these assertions.  Significantly, the examiner 
observed the veteran ambulate without requiring external 
support and that stated that both the active and passive 
range of motion of the veteran's left knee did not change 
with repetitive measurement.  The Board finds the objective 
findings of minimal pain on motion, support free ambulation, 
and no decreased range of motion with repetitive measurement, 
to be more probative of any pain, incoordination, or 
fatiguability than the subjective statements of the veteran.  
Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not warrant a disability rating in excess of 10 percent 
for the veteran's disability of the left knee.  

A veteran can receive separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004.  Again, extension has consistently 
been to 0 degrees and flexion was at worst to 112 degrees.  
These range of motion findings do not even meet the criteria 
for a zero percent rating under Diagnostic Codes 5260 and 
5261.  At no time, even taking into account additional 
limitations imposed by pain, has flexion been limited to 60 
degrees or has extension been limited to 5 degrees.  
Additionally, to assign separate compensable ratings solely 
based on painful motion under two separate diagnostic codes 
(i.e., Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14.  Likewise, 
to assign a separate rating under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage would be in 
violation of the rule of pyramiding, as the veteran's 
symptoms are compensated under Diagnostic Codes 5010, 5260, 
and 5261.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, limitation of motion and instability of the knee are 
two, separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  VA 
examinations in January 2001 and May 2004, as well as the VA 
outpatient treatment records, consistently show no 
ligamentous laxity or instability of the left knee.  
Accordingly, the veteran's left knee does not warrant a 
separate evaluation under Diagnostic Code 5257.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005). 




Right Knee

This claim for an evaluation in excess of 10 percent for 
residuals of a right knee injury originated from the RO 
decision that granted service connection for that disability.  
The claim therefore stems from the initial rating assigned to 
this disability.  Generally, in a claim for increased rating, 
the most recent evidence is the most relevant, as the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
was not limited to that reflecting the current severity of 
the disorder.  Rather at the time of the initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Id.  

Service connection was granted for residuals of a right knee 
injury in November 2004 with assignment of a 10 percent 
disability evaluation.  In this case, the RO has evaluated 
the veteran's residuals of a right knee injury as 10 percent 
disabling under Diagnostic Code 5258-5257.    

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," and a 20 percent will be assigned where the 
disability is "moderate."  

Objective findings from the October 2003 and May 2004 VA 
examinations indicate that the veteran had no laxity on 
valgus varus stress, negative Lachman, and no motion of the 
knee with the anterior and posterior drawer test.  The record 
is absent for any mention of subluxation.  Therefore, under 
Diagnostic Code 5257, the record supports no more than the 
currently assigned 10 percent disability rating for slight 
instability of the right knee.  

Diagnostic Code 5258 provides for a 20 percent disability 
rating for dislocated semilunar cartilage with frequent 
episodes of "locking", pain and effusion into the joint.  
The May 2004 and October 2003 VA examinations explicitly 
found that there was no effusion of the right knee.  The May 
2004 examination does state that there was medial and lateral 
joint line tenderness.  Subjective complaints do include 
symptoms of recurrent locking, recurrent effusion, and 
persistent, chronic pain.  This examination also included an 
MRI that the examiner stated was suggestive of a torn 
meniscus and chondromalacia.  

Objective findings from evidence of record do not support a 
20 percent rating under Diagnostic Code 5258 because the 
record is absent for any indication of effusion into the 
joint, a required criterion for a 20 percent rating under 
Diagnostic Code 5258.  Indeed, both the May 2004 and October 
2003 VA examinations specifically state that there was no 
effusion of the veteran's right knee.  Additionally, the 
examiner stated only that the MRI was suggestive of a torn 
meniscus; there is no evidence of record of a dislocated 
semilunar cartilage.  Only the subjective findings, 
necessarily based on the veteran's report, of recurrent 
locking, recurrent effusion and persistent chronic pain meet 
criteria under this diagnostic code.  The Board finds that 
the objective findings are more probative on these matters.  
As such, not all the criteria for a 20 percent rating have 
been met.  Therefore, a higher and or/separate disability 
rating is not supported under Diagnostic Code 5258.  

As noted above, VA General Counsel has held that a knee 
disability may receive separate ratings under diagnostic 
codes evaluating instability and those evaluating range of 
motion. See VAOPGCPREC 23-97.  Additionally, as stated above, 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Code 5261 (leg, limitation of extension) may 
be assigned for disability of the same joint. See VAOPGCPREC 
9-2004.

Measurements taken during the May 2004 VA examination 
indicate that the veteran's right knee has 120 degrees of 
flexion and 0 degrees of extension.  In October 2003, the 
veteran had active range of motion of the right knee from -5 
to 100 degrees, and passive range of motion from 0 to 110 
degrees.  Therefore, the veteran's disability of the right 
knee does not meet the criteria, as stated above, for a 
higher and/or separate ratings under either Diagnostic Code 
5260 or 5261.  These range of motion findings do not even 
meet the criteria for a zero percent rating under Diagnostic 
Codes 5260 and 5261.

DeLuca requires that the effect of pain on motion be 
considered when evaluating a veteran's musculoskeletal 
disability.  Even though Diagnostic Code 5257 does not 
involve limitation of motion, VA General Counsel has held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
require consideration of diagnostic codes based on limitation 
of motion.  VAOPGCPREC 9-98.  As stated above, limitation of 
motion of the knee is evaluated under Diagnostic Codes 5260 
(flexion) and 5261 (extension).  

The May 2004 VA examination stated that the veteran had 
minimal pain or guarding on active or passive range of motion 
of his right knee.  Range of motion measurements, taken 
during this examination, reveal that the veteran had 120 
degrees of flexion and 0 degrees of extension of the right 
knee.  The veteran's assertions relevant to pain on motion of 
the right knee are identical to his assertions with regard to 
the left knee.  Likewise, other than the minimal difference 
in flexion measurement, the 2005 VA examiner's notes relevant 
to this issue are identical for both knees.  Therefore, an 
identical analysis is applicable to both knees.  As such, and 
for the reasons stated with regard to the left knee, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
warrant a disability rating in excess of 10 percent for the 
veteran's disability of the right knee.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005). 


Extraschedular consideration

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his knees, and there is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of these service-
connected disabilities.  The veteran has stated that he 
retired early because of problems with his knees; however, 
private treatment records showed that he had work 
restrictions because of nonservice-connected elbow and ankle 
disabilities.  In the absence of evidence presenting such 
exceptional circumstances, the claims are not referred for 
consideration of an extraschedular rating; his disabilities 
are appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased evaluation for a lateral 
meniscectomy, with osteoarthritis, of the left knee is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


